Electronically Filed
                                                         Supreme Court
                                                         SCWC-17-0000508
                                                         10-JAN-2018
                                                         10:40 AM




                          SCWC-17-0000508

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP,
                 also known as KAMEHAMEHA SCHOOLS,
      Respondent/Plaintiff-Counterclaim Defendant-Appellee,

                                 vs.

                         RONALD G.S. AU,
     Petitioner/Defendant-Counterclaim Plaintiff-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-17-0000508; CIV. NO. 13-1-0420-02)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on
December 1, 2017, is hereby rejected.
          DATED:   Honolulu, Hawai#i, January 10, 2018.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson